Citation Nr: 1010514	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic abdominal 
disorder to include an abdominal growth, post-operative colon 
polyp residuals, and irritable bowel syndrome.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's duodenal ulcer, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1944 to September 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
both service connection for an abdominal growth and an 
increased disability evaluation for the Veteran's duodenal 
ulcer.  In December 2009, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the Veteran submitted a Motion to Advance on 
the Docket.  In January 2010, the Board granted the Veteran's 
motion.  

The issue of service connection for an abdominal disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's duodenal ulcer has been objectively shown to be 
essentially asymptomatic on repeated VA and private 
gastroenterological evaluation.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the Veteran's duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.114, Diagnostic Code 7305 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to an increased 
evaluation for his duodenal ulcer, the Board observes that 
the RO issued VCAA notices to the Veteran in July 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation and the 
assignment of an effective date for such an award; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The July 2007 VCAA notices were 
issued prior to the October 2007 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The hearing transcript is of record.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  When the VA 
undertakes to either provide an examination or to obtain an 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The October 2007 gastroenterological examination report 
reflects that all relevant evaluations and tests were 
performed.  The examiner noted reviewing the claims folder.  
The Board finds that the evaluation is therefore adequate for 
rating purposes.  The fact that an examination does not 
produce findings favorable to the Veteran's claim for an 
increased evaluation does not, in and by itself, render the 
examination inadequate.  

There remains no issue as to the substantial completeness of 
the Veteran's claim for an increased evaluation.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

The Veteran's service treatment records state that he was 
diagnosed with a duodenal ulcer.  In September 1945, the VA 
established service connection for a duodenal ulcer and 
assigned a 30 percent evaluation for that disability.  In 
September 1948, the VA evaluated the Veteran's duodenal ulcer 
under the provisions of the 1945 Schedule For Rating 
Disabilities and assigned a 40 percent evaluation for that 
disability.  

The report of an August 1948 VA examination for compensation 
purposes states that contemporaneous electrodiagnostic 
studies revealed no gastrointestinal abnormalities.  The 
Veteran was diagnosed with a history of a duodenal ulcer.  In 
November 1948, the VA recharacterized the Veteran's 
gastrointestinal disability as duodenal ulcer residuals 
evaluated as noncompensable.  

The report of a March 1949 VA examination for compensation 
purposes states that contemporaneous electrodiagnostic 
studies revealed findings consistent with a duodenal ulcer.  
The Veteran was diagnosed with a duodenal ulcer.  In March 
1949, the VA increased the evaluation for the Veteran's 
duodenal ulcer from noncompensable to 10 percent and 
effectuated the award as of January 18, 1949.  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  A 10 percent 
evaluation is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice a year.  A 20 percent 
evaluation requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms where the disability is shown to be productive of an 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least for or more times a year.  A 60 percent 
evaluation requires a severe duodenal ulcer manifested by 
pain which is only partially relieved by standard ulcer 
therapy; periodic vomiting; recurrent hematemesis or melena; 
and manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In his June 2007 claim for an increased evaluation, the 
Veteran stated that he experienced "increased symptoms of 
pain and incapacitating episodes."  

At a June 2007 VA examination for compensation purposes, the 
Veteran complained of chronic right lower quadrant abdominal 
pain and rectal bleeding.  He reported that he controlled his 
gastrointestinal symptoms through diet restrictions.  The 
Veteran denied receiving ongoing medical treatment for his 
ulcer.  The examiner noted that the Veteran had been 
diagnosed with a duodenal ulcer and internal hemorrhoids.  
The Veteran's claims file was not provided for review.  On 
examination, the Veteran exhibited a soft and non-tender 
abdomen and no signs of anemia, weight loss, or malnutrition.  
Contemporaneous electro diagnostic studies revealed a 
deformed duodenal bulb and no ulcer.  The Veteran was 
diagnosed with an "ulcer, duodenal, mild - not active."  

At an October 2007 VA examination for compensation purposes, 
the Veteran complained of a right abdominal growth.  The 
Veteran's claims file was reviewed.  On examination, the 
Veteran exhibited a soft and non-tender abdomen; an 
intradermal nodule over the epigastric area; and no signs of 
anemia, weight loss, or malnutrition.  X-ray studies of the 
abdomen revealed no ulcer-related abnormalities.  The Veteran 
was diagnosed with a "history of a mild duodenal ulcer;" 
constipation; a small sebaceous cyst at the mid-epigastric 
quadrant of the abdomen.  

A February 2008 endoscopic evaluation from J. J. O., M.D., 
conveys that the Veteran underwent esophagogastroduodenoscopy 
which revealed a normal duodenum.  The Veteran was diagnosed 
with reflux esophagitis; non-bleeding gastritis status 
post-antral biopsies; and scattered superficial non-gastric 
erosion.  No active duodenal ulcer or chronic residuals 
thereof were identified.  

In a February 2008 written statement, the Veteran stated that 
his gastrointestinal disabilities were manifested by chronic 
"pain that would wake me up out of a sound sleep for over 60 
years."  He advanced "now the VA tells me that there is 
nothing wrong when they don't even give a good exam!"  

An April 2009 VA gastroenterological evaluation notes that 
the Veteran complained of abdominal pain, abdominal 
distention, chronic constipation, and occasional toilet paper 
hematochezia.  An impression of irritable bowel syndrome was 
advanced.  The treating VA physician made no findings as to a 
duodenal ulcer.  

At the December 2009 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that an 
increased evaluation was warranted for his duodenal ulcer.  
He acknowledged that his chronic gastrointestinal complaints 
principally arose from his post-operative right abdominal 
growth/colon disorder for which he was currently seeking 
service connection.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's duodenal ulcer has been shown to be 
essentially asymptomatic on repeated VA and private 
gastroenterologic evaluation.  Indeed, the February 2008 
esophagogastroduodenoscopic evaluation from Dr. O., M.D., 
conveys that the Veteran exhibited a normal duodenum.  

The Veteran advances that an increased evaluation is 
warranted for his duodenal ulcer.  However, the Board 
observes that he makes no specific assertions as to any 
chronic ulcer symptoms.  Instead, the Veteran almost wholly 
attributes his current gastrointestinal symptoms to his 
claimed chronic right abdominal growth, post-operative colon 
polyp residuals, and/or irritable bowel syndrome (IBS) for 
which he is currently seeking service connection.  That issue 
is the subject of the Remand portion of this decision below.  

The Veteran's duodenal ulcer has been shown to be 
asymptomatic on repeated clinical evaluation.  There is no 
objective evidence of a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  Given these facts, the Board 
concludes that the current 10 percent evaluation adequately 
reflects the Veteran's service-connected duodenal ulcer 
disability picture.  In the absence of objective evidence of 
a symptomatic duodenal ulcer, the record does not support 
either assignment of an evaluation in excess of 10 percent or 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7305 (2009).  Therefore, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for the Veteran's duodenal ulcer at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

An increased evaluation for the Veteran's duodenal ulcer is 
denied.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic abdominal disorder variously described as a "right 
side abdomen area" growth, post-operative colon polyp 
residuals, and irritable bowel syndrome (IBS).  He contends 
that the claimed chronic abdominal disorder was incurred 
either during active service as the result of improper 
treatment for an inservice episode of constipation or, in the 
alternative, secondary to his service-connected duodenal 
ulcer.  

The Veteran's service treatment records reflect that he 
complained for constipation in July 1945.  He was prescribed 
mineral oil.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the etiological 
relationship, if any, between his chronic intestinal 
disabilities, his inservice episode of constipation, and/or 
his service-connected duodenal ulcer.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the dates 
of treatment for all abdominal problems 
from private and VA doctors, including 
treatment from a Dr O'Malley.  (See Board 
hearing transcript).

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic abdominal 
disability which has been previously 
described as IBS and pain on both sides 
of the abdomen.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically identify all 
abdominal/gastrointestinal disorders.

The examiner should then advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic abdominal 
disability/IBS/gastrointestinal disorder 
had its onset during active service; is 
etiologically related to the Veteran's 
inservice constipation and the treatment 
thereof; originated during active 
service; or is etiologically related to 
and/or aggravated (i.e. made worse beyond 
its natural progression) as a result of 
the service-connected duodenal ulcer.  
The examiner should provide a complete 
rationale for all opinions expressed.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  

2.  Then readjudicate the Veteran's 
entitlement to a chronic abdominal 
disorder to include an abdominal growth, 
post-operative colon polyp residuals, 
gastrointestinal disorder, including IBS 
with express consideration of 38 C.F.R. 
§ 3.310(a) (2009); the Court's decision 
in Allen v. Brown, 7 Vet. App. 439 
(1995); and the Federal Circuit's 
decision in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


